Name: 2010/362/: Decision of the representatives of the Governments of the Member States of the European Union of 23Ã June 2010 appointing Judges to the General Court
 Type: Decision
 Subject Matter: EU institutions and European civil service;  organisation of the legal system
 Date Published: 2010-06-30

 30.6.2010 EN Official Journal of the European Union L 163/41 DECISION OF THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION of 23 June 2010 appointing Judges to the General Court (2010/362/EU) THE REPRESENTATIVES OF THE GOVERNMENTS OF THE MEMBER STATES OF THE EUROPEAN UNION, Having regard to the Treaty on European Union, and in particular Article 19 thereof, Having regard to the Treaty on the Functioning of the European Union, and in particular Articles 254 and 255 thereof, Whereas: (1) The terms of office of the following Judges at the General Court are due to expire on 31 August 2010: Josef AZIZI, Valeriu CIUCÃ , OttÃ ³ CZÃ CZ, Franklin DEHOUSSE, Sten FRIMODT NIELSEN, Marc JAEGER, KÃ ¼llike JÃ RIMÃ E, Heikki KANNINEN, EugÃ ©nia MARTINS DE NAZARÃ  RIBEIRO, Arjen W. H. MEIJ, Savvas S. PAPASAVVAS, Juraj SCHWARCZ, Mihalis VILARAS and Irena WISZNIEWSKA-BIAÃ ECKA. (2) The Governments of the Member States have proposed to reappoint as Judges at the General Court Josef AZIZI, OttÃ ³ CZÃ CZ, Franklin DEHOUSSE, Sten FRIMODT NIELSEN, Marc JAEGER, KÃ ¼llike JÃ RIMÃ E, Heikki KANNINEN, Mme EugÃ ©nia MARTINS DE NAZARÃ  RIBEIRO, Savvas S. PAPASAVVAS, Juraj SCHWARCZ and Irena WISZNIEWSKA-BIAÃ ECKA. The panel set up by Article 255 of the Treaty on the Functioning of the European Union has given an opinion on the suitability of the aforementioned eleven judges to perform the duties of Judge of the General Court of the European Union. Afterwards, the application of Mr OttÃ ³ CZÃ CZ has been withdrawn. (3) Ten members of the General Court should therefore be appointed for the period from 1 September 2010 to 31 August 2016; judges for the four vacancies still to be filled will be appointed at a later date. HAVE ADOPTED THIS DECISION: Article 1 The following are hereby appointed Judges at the General Court from 1 September 2010 to 31 August 2016: Mr Josef AZIZI Mr Franklin DEHOUSSE Mr Sten FRIMODT NIELSEN Mr Marc JAEGER Ms KÃ ¼llike JÃ RIMÃ E Mr Heikki KANNINEN Ms EugÃ ©nia MARTINS DE NAZARÃ  RIBEIRO Mr Savvas S. PAPASAVVAS Mr Juraj SCHWARCZ Ms Irena WISZNIEWSKA-BIAÃ ECKA Article 2 This Decision shall take effect on the day following its publication in the Official Journal of the European Union. Done at Brussels, 23 June 2010. The President C. BASTARRECHE SAGÃ Ã S